Appeal from a decision and award of the Workmen’s Compensation Board. The Village of McConnellsville and its carrier appeal from an award of compensation made to a widow of a volunteer fireman of the nearby Village of Canastota on the ground that no “ call to furnish assistance ” was given within the terms of the Volunteer Firemen’s Benefit Law (§ 30, subd. 6). This section provides that “ a call to furnish assistance” may be made “by any person aware of the peril involved and the need for assistance ”. It provides further that the “ call ” need not orginate in the municipal corporation, district or area ultimately liable for benefits under this section, and “may be relayed through one or more persons or mediums of communication ”. It would be difficult to conceive of a statute with less formality in its requirements. All that seems necessary is that there be a “peril” and that “need” for assistance be communicated by someone to the other district. The statute here, as the Workmen’s Compensation Board has found, seems to have been literally met and fully complied with in its spirit and purpose. A child had been lost in the woods near McConnellsville. This was communicated to a member, of the Canastota Fire Department who was on his way to his home, and he entered the woods to help search for the child. When he left the woods that night he heard a loudspeaker request that 50 volunteer firemen return the next morning to continue the search. The next morning he communicated this to his assistant chief, and by a chain of further communication the fire chief sounded the Canastota alarm and its fire department proceeded to McConnellsville where the McConnellsville Chief requested the Canastota Fire Chief to help in the search, which they did. In the course of this the claimant’s husband suffered a heart attack, the accidental nature of which is not in dispute. This was a “ call for assistance ” within the statute and communicated as the statute requires. The award was properly made against McConnellsville and its carrier. Decision and award unanimously affirmed, with costs to the Village of Canastota and its carrier. Present—Bergan, P. J., Coon, Herlihy, Reyfiolds and Taylor, JJ.